UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A (Amendment No. 2) CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): January 25, 2013 DELMAR PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) Nevada 000-54801 99-0360497 (State or Other Jurisdictionof Incorporation) (Commission FileNumber) (I.R.S. Employer Identification Number) Suite 720-999 West Broadway Vancouver, British Columbia Canada V5Z 1K5 (Address of principal executive offices) (zip code) (604) 629-5989 (Registrant's telephone number, including area code) Copies to: Gregory Sichenzia, Esq. Jeff Cahlon, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway New York, New York 10006 Phone: (212) 930-9700 Fax: (212) 930-9725 (Former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Explanatory Note This Current Report on Form 8-K/A amends the Current Report on Form 8-K filed by DelMar Pharmaceuticals, Inc. on January 31, 2013, as amended and restated by the Current Report on Form 8-K/A filed on March 14, 2013, solely to include a Management’s Discussion and Analysis of Financial Condition and Results of Operations relating to the financial condition and results of operations of Del Mar Pharmaceuticals (BC) Ltd. as of, and for each of the years ended December 31, 2012 and 2011, and for the periods from April 6, 2010 (inception) to December 31, 2010, and April 6, 2010 (inception) to December 31, 2012, as well as financial statements and related notes for such periods. Item 2.01 Completion of Acquisition or Disposition of Assets Management’s Discussion and Analysis of Financial Condition and Results of Operations This Management Discussion and Analysis (“MD&A”) contains “forward-looking statements”, which represent our projections, estimates, expectations or beliefs concerning among other things, financial items that relate to management’s future plans or objectives or to our future economic and financial performance. In some cases, you can identify these statements by terminology such as “may”, “should”, “plans”, “believe”, “will”, “anticipate”, “estimate”, “expect” “project”, or “intend”, including their opposites or similar phrases or expressions. You should be aware that these statements are projections or estimates as to future events and are subject to a number of factors that may tend to influence the accuracy of the statements. These forward-looking statements should not be regarded as a representation by the Company or any other person that the events or plans of the Company will be achieved. You should not unduly rely on these forward-looking statements, which speak only as of the date of this MD&A. Except as may be required under applicable securities laws, we undertake no obligation to publicly revise any forward-looking statement to reflect circumstances or events after the date of this MD&A or to reflect the occurrence of unanticipated events. You should review the factors and risks we describe under “Risk Factors” in our report on Form 8-K/A filed with the Securities and Exchange Commission on March 14, 2013. Actual results may differ materially from any forward-looking statement. Overview DelMar Pharmaceuticals (BC) Ltd. (“DelMar”, the “Company”, “we”, “us” or “our”) is a British Columbia, Canada corporation founded in 2010.We are a clinical and commercial stage drug development company with a focus on the treatment of cancer.Our mission is to benefit patients and create shareholder value by rapidly developing and commercializing anti-cancer therapies in orphan cancer indications where patients have failed modern therapy. Our drug discovery research focuses on identifying well-validated clinical and commercial-stage compounds and establishing a scientific rationale for development in modern orphan cancer indications.Promising candidates are further researched through our network of consultants and contract research organizations.This approach allows us to rapidly identify and advance potential drug candidates without significant investment in “wet lab” infrastructure.Based on this strategy, we acquired intellectual property and prototype drug product related to our lead drug candidate, VAL-083, from Valent Technologies LLC (“Valent”) in September 2010 and have identified multiple additional drug candidates that we may have the opportunity to license or acquire in the future. VAL-083 Central Nervous System Cancers Our lead product candidate, VAL-083, represents a “first in class” small-molecule chemotherapeutic.The molecular structure of VAL-083 is not an analogue or derivative of other small molecule chemotherapeutics approved for the treatment of cancer.VAL-083 has been assessed in multiple clinical studies sponsored by the National Cancer Institute (“NCI”) in the United States as a treatment against various cancers including lung, brain, cervical, ovarian tumors and leukemia.Published pre-clinical and clinical data suggest that VAL-083 may be active against a range of tumor types.VAL-083 is approved as a cancer chemotherapeutic in China for the treatment of chronic myelogenous leukemia (“CML”) and lung cancer. VAL-083 has not been approved for any indications outside of China. 2 Upon obtaining regulatory approval, we intend to commercialize VAL-083 and other product candidates for the treatment of orphan and cancer indications where patients have failed other therapies or have limited medical options.Orphan diseases are defined in the United States under the Rare Disease Act of 2002 as “any disease or condition that affects less than 200,000 persons in the United States”.The Orphan Drug Act of 1983 is a federal law that provides financial and other incentives including a period of market exclusivity to encourage the development of new treatments for orphan diseases. We research the mechanism of action of our product candidates to determine the clinical indications best suited for therapy and rapidly advance our product candidates into human clinical trials and toward commercialization.In October 2011, we initiated clinical trials with VAL-083 as a potential new treatment for glioblastoma multiforme (“GBM”), the most common and aggressive form of brain cancer.In April 2012, we presented data at the American Association of Cancer Research annual meeting demonstrating that VAL-083 maintains activity in tumors resistant to the current front-line GBM therapy, Temodar®.In November 2012, we presented interim data from our clinical trial at the Annual Meeting of the Society for NeuroOncology demonstrating that VAL-083 can shrink or halt the growth of tumors in brain cancer patients who have failed other approved treatments.Currently, there is no approved therapy for these patients. In addition to our clinical development activities in the United States, we have obtained exclusive commercial rights to VAL-083 in China.In October 2012, we announced that we had entered into a collaboration agreement with the only manufacturer licensed by the Chinese State Food and Drug Administration (“SFDA”) to produce the product for the China market.This agreement provides us with exclusive commercial rights which position us with the potential to generate near-term revenue through product sales or royalties for its approved indications in China while we seek global approval in new indications. VAL-083 was originally discovered in the 1960’s. We have filed a broad portfolio of new patent applications to protect our intellectual property.Our patent applications claim compositions and methods related to the use of VAL-083 and related compounds as well as methods of synthesis and quality controls for the manufacturing process of VAL-083.We announced that VAL-083 has been granted Orphan Drug protection for the treatment of glioma, including GBM by the Food and Drug Administration (“FDA”) in the United States and the European Medicines Association (“EMA”) in February 2012 and January 2013, respectively.Orphan drugs generally follow the same regulatory development path as any other pharmaceutical product. However, incentives such as scientific advice and reduction or waiver of registration fees and access to specialized grant funding may be available to support and accelerate development of orphan drug candidates.In addition, DelMar may sell VAL-083 as a treatment for glioma without competition for seven years in the United States and for ten years in the European Union following market approval, in respect of a medicinal product containing a similar active substance for the same indication. Lung Cancer The activity of VAL-083 against solid tumors, including lung cancer, has been established in both pre-clinical and human clinical trials conducted by the NCI and by the drug's commercial approval in China. Decision Resources, Inc., forecasts that the non-small cell lung cancer (“NSCLC”) drug market will exceed USD $4.1 billion in 2012. We plan to establish a strong scientific and clinical rationale to support out-licensing activities to unlock the potential value of the drug in partnership with larger pharmaceutical companies with the resources and commercial infrastructure to effectively develop and launch a lung cancer product. Additional Orphan Drug Indications We have established a high-level scientific rationale for the development of VAL-083 in additional high-value orphan cancer indications. Hematologic cancers such as acute myeloid leukemia (“AML”) are of particular interest based on published human clinical data and lack of effective therapeutic options. We have initiated preliminary discussions with leading cancer researchers regarding the development of a clinical strategy for the development of VAL-083 in hematologic cancers. 3 Developing Partnerships with Pharmaceutical Companies Guangxi Wuzhou Pharmaceutical Company DelMar has a strategic collaboration with Guangxi Wuzhou Pharmaceutical Company, a subsidiary of publicly traded Guangxi Wuzhou Zhongheng Group Co., Ltd for the development of VAL-083 (marketed as “DAG” in China).VAL-083 is approved by the SFDA as a cancer chemotherapy for the treatment of Chronic Myelogenous Leukemia (“CML”) and lung cancer. Guangxi Wuzhou Pharmaceuticals is licensed by the SFDA to manufacture and sell VAL-083 in China for these indications. DelMar is party to a memorandum of understanding and collaboration agreement, dated October 25, 2012 (the “Guangxi Agreement”), with Guangxi. Pursuant to the Guangxi Agreement, DelMar granted to Guangxi a royalty-free license to certain of its intellectual property, as it relates to quality control and drug production methods for VAL-083, and DelMar agreed that Guangxi will be DelMar’s exclusive supplier of VAL-083 for clinical trials and sales for the China, United States, Canadian and European markets, subject to Guangxi’s obtaining and maintaining cGMP certification by the FDA, EMEA or other applicable regulatory agencies, and Guangxi’s being able to meet volumes ordered by DelMar. Guangxi agreed that it may not sell VAL-083 for markets outside of China to any other purchaser other than DelMar. In addition, Guangxi granted DelMar a preemptive right (subject to DelMar’s acceptance of proposed sales volume and prices) to purchase VAL-083 produced by Guangxi. The term of the Guangxi Agreement (except as it relates to the preemptive right in the China market) is indefinite, subject to termination upon written agreement of all parties, or if either party breaches any material term and fails to remedy such breach within 30 days of receipt of notice of the breach, or if any action to be taken thereunder is not agreed to by both parties, provided that such matter is referred to the chief executive officer of both parties, and they are unable to resolve such matter within 90 days. No payments have been made to date under the Guangxi Agreement. DelMar and Guangxi Wuzhou Pharmaceuticals plan to use new data being generated through DelMar’s clinical programs to expand the market in China and to seek regulatory approval for the drug in multiple indications on a global basis.The collaboration expands the exclusive supply relationship between DelMar and Guangxi Wuzhou Pharmaceuticals to include the Chinese market and all markets outside China. The companies will work together to insure the product specifications meet global standards in order to accelerate international development and regulatory approval. Guangxi Wuzhou Pharmaceuticals will provide funding for clinical trials conducted in China and will be the exclusive supplier of DAG for injection and DelMar will be responsible for development and commercialization. The protection of intellectual property rights in China (where VAL-083 is manufactured pursuant to the Guangxi Wuzhou Pharmaceuticals collaboration agreement with the only manufacturer presently licensed by the SDFA to produce the product for the China market, and where VAL-03 is approved for the treatment of CML and lung cancer) is relatively weak compared to the United States, which may negatively affect our ability to generate revenue from VAL-083. Reverse acquisition On January 25, 2013, the Company entered into and closed an Exchange Agreement with DelMar Pharmaceuticals, Inc. (“DMPI”) (formerly Berry Only Inc.) (the “Acquisition”). The Acquisition resulted in DMPI acquiring DelMar by issuing a sufficient number of shares such that the shareholders of DelMar had a controlling interest in DMPI subsequent to the completion of the Acquisition. At the time of the Acquisition, there were 13,070,000 common shares of DelMar and 3,250,007 shares of common stock of DMPI issued and outstanding.All of the 13,070,000 shares of DelMar were acquired either directly or indirectly (through a newly formed subsidiary) by DMPI resulting in DelMar becoming a wholly-owned subsidiary of DMPI.Simultaneous with the Acquisition, Valent was issued 1,150,000 shares of common stock of DMPI. The shares issued to Valent by DMPI were issued in exchange for Valent reducing certain future royalties under its agreement with DelMar. As a result of the shareholders of DelMar having a controlling interest in DMPI subsequent to the Acquisition, for accounting purposes the transaction constitutes a reverse recapitalization with DelMar being the accounting acquirer even though legally DelMar is the acquiree. Therefore, the net assets of DMPI are recorded at fair value at the date of the transaction. No goodwill is recorded with respect to the transaction as it does not constitute a business combination. 4 Unit Offering In connection with the Acquisition, on January 25, 2013, January 31, 2013, February 8, 2013, February 21, 2013, February 28, 2013, March 1, 2013, and March 6, 2013, DMPI entered into and closed a series of subscription agreements with accredited investors (the “Investors”), pursuant to which DMPI issued an aggregate of 13,125,002 Units at a purchase price of $0.80 per Unit, for aggregate gross proceeds of $10,500,000 (the “Private Offering”). Each Unit consists of one share of common stock and one five-year warrant (the “Investor Warrants”) to purchase one share of common stock at an exercise price of $0.80. The exercise price of the Investor Warrants is subject to adjustment and the Investor Warrants are redeemable under certain circumstances. Charles Vista, LLC (the “Placement Agent”) was retained as the Placement Agent for the Private Offering. The Placement Agent was paid a cash fee of $1,050,000 (equal to 10% of the gross proceeds), a non-accountable expense allowance of $315,000 (equal to 3% of the gross proceeds), and a one-year consulting fee of $60,000. In addition, the Company incurred other closing costs of approximately $500,000 resulting in net proceeds to the Company of $8,575,000. Also, the Company issued to the Placement Agent five-year warrants (the “Placement Agent Warrants”) to purchase 5,250,000 shares of common stock (equal to 20% of the shares of common stock (i) included as part of the Units sold in the Private Offering and (ii) issuable upon exercise of the Investor Warrants) at an exercise price of $0.80, exercisable on a cash or cashless basis. The Company has also agreed to engage the Placement Agent as its warrant solicitation agent in the event the Investor Warrants are called for redemption and will pay a warrant solicitation fee to the Placement Agent equal to 5% of the amount of funds solicited by the Placement Agent upon the exercise of the Investor Warrants following such redemption. In connection with the Private Offering, the Company entered into a registration rights agreement with the Investors, pursuant to which the Company agreed to file a registration statement (the “Registration Statement”) registering for resale all shares of common stock (a) included in the Units; and (b) issuable upon exercise of the Investor Warrants, no later than 90 days after the completion of the Private Offering (the “Filing Deadline”) and to use commercially reasonable efforts to cause the Registration Statement to become effective within 180 days of the Filing Deadline. The Company agreed to use commercially reasonably efforts to keep the Registration Statement effective while the Investor Warrants are outstanding. Certain of the Private Offering costs were incurred by the Company prior to December 31, 2012.These costs of $90,771 have been recorded as deferred costs and will be treated as issue costs upon the first closing of the Private Offering. Related Parties The Company acquired its VAL-083 prototype drug, patents and technology rights from Valent.In addition, Valent has incurred a significant portion of the Company’s clinical expenses during the periods ended December 31, 2011 and 2012 and has in turn invoiced the Company for those expenses.One of the Company’s officers and directors is also a Principal of Valent and as result Valent is a related party to the Company. The following related party transactions and balances have been recorded by the Company. During the year ended December 31, 2012 Pursuant to consulting agreements with the Company’s three directors the Company were paid a total of $27,022 (CDN $27,000) per month to its directors during the year ended December 31, 2012. Under two of these agreements the directors have elected to receive a portion of their aggregate compensation in the form of units. During the year ended December 31, 2012 the Company issued 360,000 units for a total amount of $180,144. The units issued relate to an amount of $15,012 (CDN $15,000) per month from January to December 2012 inclusive. All of the units were issued in February 2012. The Company has recognized $180,144 in services for the year ended December 31, 2012. Of the $180,144, $60,389 has been recognized as general and administrative and $119,755 has been recognized as research and development. 5 Additionally, under the consulting agreements the Company has paid two of its officers and directors cash compensation totaling an aggregate $12,006 (CDN $12,000) per month. An amount of $144,072 (CDN $144,000) has been paid to the two individuals for the year ended December 31, 2012. Included in related party payables at December 31, 2012 is an aggregate amount owing of $133,658 to the Company’s directors in relation to their respective consulting agreements and for reimbursable expenses. Also included in related party payables December 31, 2012 is an amount of $314,119 relating to clinical development costs incurred by Valent on behalf of the Company. On April 30, 2012, Valent was issued 500,000 common shares for partial settlement of the Company’s accounts payable balance with Valent. The total settlement amount was $253,050. Additionally, the Company has a loan payable, including accrued interest, of $264,352 due to Valent at December 31, 2012. One of the directors and officers of the Company is also a Principal of Valent. Through a Company owned by one of the Company’s directors, a $25,000 retainer was paid pursuant to the unit financing completed by the Company subsequent to December 31, 2012. The $25,000 is included in accounts payable at December 31, 2012. The Company granted an aggregate of 450,000 stock options at an exercise price of CDN $0.50 to its three directors. The Company transferred a total of 1,390,625 shares from the DelMar Employee Share Purchase Trust in three equal tranches to each of the Company’s three directors. During the period ended December 31, 2011 Pursuant to consulting agreements dated August 1, 2011 with each of the Company’s officers and directors, a total of three respective agreements, Company has agreed to compensate its officers and directors for services rendered to the Company. An aggregate $26,550 (CDN $27,000) per month commencing August 1, 2011 and ending December 31, 2012 will be payable pursuant the consulting agreements. Under the consulting agreements the Company and the respective officer or director have mutually agreed that a portion of the compensation payable under the respective agreement shall be deemed to have been invested in the unit offering of the Company as of October 3, 2011. The units issued under these agreements shall have the same terms as the CDN $0.50 units issued by the Company to subscribers of the offering. For the period from August 1 to December 31, 2011 $19,028 (CDN $20,000) per month was settled by the Company with units resulting in 200,000 units being issued. Total research and development expenses of $71,355 (CDN $75,000) and general and administrative expenses of $23,785 (CDN $25,000) have been recorded for this issuance of units. The Company also issued 50,000 units to one of its officers for the settlement of accounts payable in the amount of $23,785 (CDN $25,000). The units were measured at fair value using the valuation estimate consistent with the most recent financing. Included in related party payables at December 31, 2011 is an aggregate amount owing of $21,028 to two of the Company’s directors. Also included in related party payable at December 31, 2011 is an amount of $496,932 relating to clinical development costs incurred by Valent on behalf of the Company. The Company also has a loan payable, including accrued interest, of $256,831 due to Valent at December 31, 2011. During the period ended December 31, 2010 The Company acquired its prototype drug product and intellectual property rights to VAL-083 from Valent. Included in accounts payable is an amount of $250,000 relating to the acquisition of the prototype drug product. Included in accounts payable at December 31, 2010 is an aggregate amount owing of $21,363 to two of the Company’s officers. Valent Royalty Reduction Agreement On January 21, 2013 Valent agreed to reduce its royalties on future sales of VAL-083 in exchange for 1,150,000 shares of common stock of DMPI. 6 Derivative Liability Between October 2011 and May 2012 the Company issued a total of 5,410,000 units at a unit price of CDN $0.50 per unit for services, settlement of accounts payable, and cashproceeds for an aggregate $2,671,923 (CDN $2,705,000).The proceeds from the issuance of 3,000,000 of these units issued during the year ended December 31, 2012 were held in escrow pursuant to an exclusive option investment agreement with a strategic investor. Subsequently, the Company elected to let the option expire and the related units were cancelled and the funds returned to the subscriber in order for the Company to retain control over certain intellectual property and commercial rights.As a result, the Company has issued a net total of 2,410,000 units to December 31, 2012. Each unit consists of one common share and one share purchase warrant. As a result of the units being issued on different dates, the exercise prices, cashless exercise provisions and expiry dates were dependent on the initial date of issue.However, the financing completed by the Company subsequent to December 31, 2012 qualified as a Liquidity Event under the terms of the warrant agreements.As a result, all of the 2,410,000 warrants have been adjusted per the Liquidity Event provision of the underlying warrant agreement.Therefore, all of the 2,410,000 warrants now expire on January 25, 2014.The warrants are now exercisable at $0.96 per warrant until July 25, 2013 and $1.20 per warrant from July 26, 2013 until January 25, 2014. Based on the terms of the warrants issued as part of the Company’s CDN $0.50 units it was determined that the warrants were considered a derivative liability which is recognized at fair value at the date of the transaction and re-measured at fair value every reporting period with gains or losses on the changes in fair value recorded in the statement of loss and comprehensive loss. Selected Annual Information The financial information reported here in has been prepared in accordance with US GAAP. The Company’s functional currency at December 31, 2012 is the Canadian dollar (“CDN”) but reports its results in USD. The following table represents selected financial information for the Company as of December 31, 2012, 2011 and 2010. Selected Balance Sheet Data December 31, $ December 31, $ December 31, $ Cash and cash equivalents Working capital (deficiency) Total Assets Derivative liability - Total shareholder’s deficiency ) ) ) 7 Liquidity and Capital Resources Year ended December 31, 2012 compared to the year ended December 31, 2011 December 31, $ December 31, $ Change $ Change % Current assets Current liabilities 34 Working capital (deficiency) 22 December 31, $ December 31, $ Change $ Change % Cash used in operating activities ) ) ) Cash flows from financing activities Year ended December 31, 2011 compared to the period from April 6, 2010 (inception) to December 31, 2011 December 31, $ December 31, $ Change $ Change % Current assets ) ) Current liabilities Working capital (deficiency) December 31, $ December 31, $ Change $ Change % Cash used in operating activities ) ) ) Cash flows from financing activities Comparison of cash flow for the year ended December 31, 2012 compared to the year ended December 31, 2011 Operating Activities Net cash used in operating activities increased to $578,035 for the year ended December 31, 2012 from $228,689 for the period ended December 31, 2011.The increase was largely the result of an increase in the net loss to $2,400,363 for the year ended December 31, 2012 compared to $1,333,011 for the year ended December 31, 2011.Partially offsetting the impact of the higher net loss were non-cash items totaling $1,048,782 incurred in the current year consisting of non-cash interest, units issued for services, warrants issued for services, share-based payments, and the change in the fair value of the derivative liability.The non-cash items for the year ended December 31, 2011 totaled $536,543 and consisted of non-cash interest, units issued for services, warrants issued for patents, share-based payments and the non-cash acquisition of the prototype drug product.The largest difference within non-cash items between the years ended December 31, 2012 and 2011 was an increase on share-based payments to $1,130,240 in 2012 compared to $95,140 in 2011.The increase was due to the recognition of a higher amount being recognized in 2012 for the fair value of shares issued from the DelMar Employee Share Purchase Trust and to the recognition of compensation expense from the issuance of stock options.At December 31, 2012 all of the shares have been issued from the DelMar Employee Share Purchase Trust and the agreements with management for the issuance of units for services have expired.As a result, it is not expected that additional share-based payment expenses for these two items will be incurred in the future.Also, for the year ended December 31, 2012 the Company recognized $318,502 from the revaluation of the derivative liability while the Company did not have this item for the year ended December 31, 2011. 8 The most significant changes in non-cash working capital for the year ended December 31, 2012 was an inflow of $865,007 from an increase in accounts payable and accrued liabilities, and an outflow of $70,183 from a decrease in related party payables.The inflow from the increase in accounts payable and accrued liabilities was $99,297 while there was an inflow of $496,597 from changes in related party payables for the year ended December 31, 2011. As a result of the Company’s expectations as to the timing of the repayment of the Valent loan, the Company has presented the full loan and accrued interest balance as a long-term liability at December 31, 2012. Financing Activities The Company received $671,570 in net proceeds from the issuance of units during the year ended December 31, 2012 compared to $190,826 in net proceeds from the issuance of units and $28,506 in proceeds from the issuance of common shares during the year ended December 31, 2011.Also during the year ended December 31, 2012 the Company incurred $90,771 in deferred costs related to the financing completed subsequent to December 31, 2012. Comparison of cash flow for the year ended December 31, 2011 compared to the period from April 6, 2010 (inception) to December 31, 2010 Operating Activities Net cash used in operating activities increased to $228,689 for the year ended December 31, 2011 from $49,189 for the period ended December 31, 2010.The increase was largely the result of an increase in the net loss to $1,333,011 for the year ended December 31, 2011 compared to $108,759 for the period ended December 31, 2010.The Company was incorporated on April 6, 2010 and did not have significant operations until the last quarter of 2010 while in 2011 the Company operated for a full year.Partially offsetting the impact of the higher net loss were non-cash items totaling $536,543 incurred in 2011 consisting of non-cash interest, units issued for services, warrants issued for patents, share-based compensation and the non-cash acquisition of the prototype drug product.The only non-cash item from 2010 was $32,091 for share-based payments.The most significant change in non-cash working capital for the year ended December 31, 2011 was an inflow of $496,597 from an increase in related party payables compared to $21,363 for the period ended December 31, 2010.Changes in accounts payable and accrued liabilities were $99,297 in 2011 from an increase in accounts payable and accrued liabilities compared to an inflow of $31,000 for the period ended December 31, 2010. Financing Activities The Company received $190,826 in net proceeds from the issuance of units and $28,506 in proceeds from the issuance of common shares during the year ended December 31, 2011 compared to $73,564 in proceeds from the issuance of common shares during the period ended December 31, 2010. Operating capital and capital expenditure requirements Liquidity risk For the year ended December 31, 2012, the Company reported a loss of $2,400,363 and an accumulated deficit of $3,842,133 at that date. As at December 31, 2012, DelMar had cash and cash equivalents on hand of $17,782 and a negative working capital balance of $942,562. DelMar does not have the prospect of achieving revenues in the near future and DelMar will require additional funding to maintain its research and development projects and for general operations. The expenses to be incurred in developing and pursuing our Company’s business plan have a large degree of uncertainty. In addition, the Company has not begun to commercialize or generate revenues from any product candidate. Consequently, management is pursuing various financing alternatives to fund DelMar’s operations so it can continue as a going concern (notes 12(a) and 12(b)) in the medium to longer term. Accordingly, the Company is considered to be in the development stage as defined in Accounting Standards Codification (ASC) 915-10. In the first quarter of 2013 the Company completed financing activities related to a unit offering for net proceeds of $8.575 million (note 12 (b)) and we believe, based on our current estimates, that we will be able to fund our operations for at least 18 months. We cannot assure you that our cost estimates will prove to be accurate or that unforeseen events, problems or delays will not occur that would require us to seek additional debt and/or equity funding. The ability of the Company to meet its obligations and continue the research and development of its product candidate is dependent on its ability to continue to raise adequate financing. There can be no assurance that such financing will be available to the Company in the amount required at any time or for any period or, if available, that it can be obtained on terms satisfactory to the Company. Based on the amount of funding raised, the Company’s drug product candidate program may be tailored accordingly. 9 Our future funding requirements will depend on many factors, including but not limited to: ● the rate of progress and cost of our clinical trials, preclinical studies and other discovery and research and development activities; ● the costs associated with establishing manufacturing and commercialization capabilities; ● the costs of acquiring or investing in businesses, product candidates and technologies; ● the costs of filing, prosecuting, defending and enforcing any patent claims and other intellectual property rights; ● the costs and timing of seeking and obtaining FDA and other regulatory approvals; ● the effect of competing technological and market developments; and ● the economic and other terms and timing of any collaboration, licensing or other arrangements into which we may enter. Until we can generate a sufficient amount of product revenue to finance our cash requirements, which we may never do, we expect to finance future cash needs primarily through public or private equity offerings, debt financings or strategic collaborations. Although we are not reliant on institutional credit finance and therefore not subject to debt covenant compliance requirements or potential withdrawal of credit by banks, the current economic climate has also impacted the availability of funds and activity in equity markets. We do not know whether additional funding will be available on acceptable terms, or at all. If we are not able to secure additional funding when needed, we may have to delay, reduce the scope of or eliminate one or more of our clinical trials or research and development programs or make changes to our operating plan. In addition, we may have to partner one or more of our product candidate programs at an earlier stage of development, which would lower the economic value of those programs to us. Selected Statement of Operations Data December 31, $ December 31, $ December 31, $ Period from April 6, 2010 (inception) to December 31, 2012 $ Research and development General and administrative Change in fair value of derivative ) - - ) Derivative issuance costs - - Foreign exchange (gain) loss ) ) ) Interest expense - Loss from operations Weighted average number of shares outstanding - Loss per share ) ) ) - 10 Year Ended December 31, 2012 compared to the year ended December 31, 2011 December 31, $ December 31, $ Change $ Change % Research and development 48 General and administrative Change in fair value of derivative ) - ) ) Derivative issuance costs - Foreign exchange (gain) loss ) ) ) Interest expense ) ) Loss from operations 80 Weighted average number of shares outstanding - - Loss per share ) ) - - Research and Development Research and development expenses increased to $1,550,490 for the year ended December 31, 2012 from $1,051,139 for the year ended December 31, 2011.The largest component of research and development for the year ended December 31, 2012 was share-based payments.The large increase in share-based payments for the current year compared to the prior year was due to increases in the recognition of the fair value of shares issued from the Del Mar Employee share Purchase Trust (“Trust”) to employees and consultants for services rendered to the Company, stock option expenses as the Company’s first grant of stock options occurred in February 2012, the recognition of the fair value of shares issued for services, and the increase in the fair value amount recognized for units issued for services.In the prior year shares issued from the Trust did not occur until October 2011 and there were no shares issued for services to December 31, 2011 so as a result there were no expenses related to shares for services recognized during the year ended December 31, 2011.Units were issued for services in both periods but for the year ended December 31, 2012 agreements applicable to units issued for services covered the entire year ended December 31, 2012 while in the year ended December 31, 2011 units for services were applicable for only five months resulting in a lower expense in the prior year. At December 31, 2012 all of the shares have been issued from the Trust and the agreements with management for the issuance of units for services have expired.As a result, it is not expected that additional share-based payment expenses for these two items will be incurred in the future. Additionally, contracted research, personnel, and travel were higher during the year ended December 31, 2012 compared to the year ended December 31, 2011.Contracted research costs were higher in the current year due to the initiation of nonclinical research studies supporting new indications in the current period.There were no such nonclinical studies on-going in the prior period.Travel has increased in the current period compared to the prior period as a result of increased travel to scientific and medical conferences.Personnel costs have increased due to one director receiving cash payments during 2012 while he received share-based payments in 2011.Partially offsetting the impact of higher contracted research, personnel, travel and share-based payments was a reduction in clinical development expenses related to the clinical trials being undertaken with VAL-083 for the year ended December 31, 2012 compared to the year ended December 31, 2011.The clinical development costs were lower in the current year compared to the prior year largely due to clinical preparation and start-up costs incurred in the year ended December 31, 2011 compared to the year ended December 31, 2012.Intellectual property costs have decreased in the current year as a result of $89,432 being recognized during the year ended December 31, 2011 from the fair value of warrants issued to Valent for the transfer of patents and intellectual property rights to the Company. 11 General and Administrative General and administrative expenses were $1,154,604 for the year ended December 31, 2012 compared to $241,802 for the year ended December 31, 2011.The principal reasons for the increase were due to higher professional fees, share-based payments, travel, and personnel costs incurred in the current year compared to the prior year.The increase in professional fees related to costs incurred for the initiation of the Company’s first financial statement audit, legal fees related to the updating of the Company’s corporate records, and for business development fees incurred in relation to the Company’s collaboration in China and for activities relating to preparation for the Company’s financing and reverse acquisition transaction that was completed in January 2013.Share-based payments have increased partially due to stock option expenses as the Company’s first grant of stock options occurred in February 2012.Additionally, units were issued for services in both periods but for the year ended December 31, 2012 agreements applicable to units issued for services covered the entire year while in the year ended December 31, 2011 units for services were applicable for only five months resulting in a lower expense in the prior year.At December 31, 2012 all of the shares have been issued from the DelMar Employee Share Purchase Trust and the agreements with management for the issuance of units for services have expired.As a result, it is not expected that additional share-based payment expenses for these two items will be incurred in the future.Travel costs have increased in the current year largely due to expenses associated with preparations for the Company’s financing which was completed in January, 2013.Personnel costs increased in the year ended December 31, 2012 compared to the year ended December 31, 2011 due to an increase in salaries paid in the current year compared to the prior year. Change in fair value of derivative liability Based on the terms of the warrants issued as part of the Company’s CDN $0.50 units it was determined that the warrants were considered a derivative liability which is recognized at fair value at the date of the transaction and re-measured at fair value every reporting period with gains or losses on the changes in fair value recorded in the statement of loss and comprehensive loss.The Company recognized a gain of $318,502 from the change in fair value of the derivative liability at December 31, 2012.There was no change in the fair value of the derivative liability for the year ended December 31, 2011. Derivative issue costs The proceeds from the CDN $0.50 unit offering have been allocated between common stock and derivative liability based on the fair values of the common shares and the warrants.The portion of the issue costs allocated to the derivative liability has been expensed the statement of loss and comprehensive loss.The Company recognized $24,742 in derivative issue costs at December 31, 2012.There was no derivative issue costs recognized for the year ended December 31, 2011. Foreign Exchange (Gain) Loss The Company’s functional currency at December 31, 2012 is the CDN but the Company reports its results in USD.The translation gains and losses are reported in other comprehensive loss/income.Foreign exchange gains and losses are the result of the Company incurring expenses in USD and then translating those USD expenses into CDN.The Company will continue to incur some expenses in USD and as a result will continue to be exposed to foreign exchange gains and losses. The Company recognized a foreign exchange gain of $18,492 for the year ended December 31, 2012 compared to a loss of $18,137 for the year ended December 31, 2011.The change was due to changes in the exchange rate between the CDN and the USD and to varying levels of USD accounts payable. Interest Expense Pursuant to a loan agreement dated February 3, 2011, the Company has entered a loan with Valent in the amount of $250,000 for the purchase of the prototype drug product. The loan is unsecured and bears interest at 3.00% per year.As a result of the loan payable the Company recognized $7,521 and $6,831 respectively in accrued interest for the years ended December 31, 2012 and 2011.During the year ended December 31, 2011 the Company was charged $15,102 in interest expense relating to outstanding trade payable balances. 12 Year Ended December 31, 2011 compared to the Period Ended December 31, 2010 December 31, $ December 31, $ Change $ Change % Research and development General and administrative Foreign exchange (gain) loss ) ) Interest expense - Loss from operations Weighted average number of shares outstanding - - Loss per share ) ) - - Research and Development Research and development expenses increased to $1,051,139 for the year ended December 31, 2011 from $41,657 for the period ended December 31, 2010.The Company was incorporated on April 6, 2010 and for the period ended December 31, 2010 focused on corporate development and technology acquisition.The largest components of research and development for the year ended December 31, 2011 were clinical development expenses related to the clinical trials being undertaken with VAL-083, share-based payments related primarily to units issued to the Company’s management for services rendered to the Company, and to intellectual property costs related to the Company’s acquisition of the VAL-083 patents from Valent and new patents filed by the Company.It is expected that research and development costs and intellectual property costs will continue to increase in the future as the Company continues its clinical trials, pursues expansion of the indications for VAL-083, and looks to advance its collaboration in China. General and Administrative General and administrative expenses were $241,802 for the year ended December 31, 2011 compared to $67,599 for the period ended December 31, 2010.In addition to the impact of the Company operating for a full year in 2011 compared to a partial year in 2010, general and administrative expenses increased primarily due to travel expenses to attend business development meetings and conferences and to share-based payments related primarily to units issued to the Company’s management for services rendered to the Company.It is expected that general and administrative expenses will increase in the future as the Company will require additional administrative support for its expansion of its research and development activities. Foreign Exchange (Gain) Loss The Company’s functional currency for the year ended December 31, 2011 and for the period ended December 31, 2010 is the CDN but the Company reports its results in USD.The translation gains and losses are reported in other comprehensive loss/income.Foreign exchange gains and losses are the result of the Company incurring expenses in USD and then translating those USD expenses into CDN.The Company will continue to incur some expenses in USD and as a result will continue to be exposed to foreign exchange gains and losses. The Company recognized a foreign exchange loss of $18,137 for the year ended December 31, 2011 compared to a gain of $497 for the period ended December 31, 2010.The change was due to changes in the exchange rate between the CDN and the USD and to varying levels of USD accounts payable. 13 Interest Expense Pursuant to a loan agreement dated February 3, 2011, the Company has entered a loan with Valent in the amount of $250,000 for the purchase of the prototype drug product. The loan is unsecured and bears interest at 3.00% per year.As a result of the loan payable at December 31, 2011 the Company recognized $6,831 in accrued interest.During the year ended December 31, 2011 the Company was charged $15,102 in interest expense relating to outstanding trade payable balances.Neither of these items occurred in the period ended December 31, 2010.Interest expense on the Valent loan is expected to continue into future periods Item 9.01 Financial Statements and Exhibits Item 9.01 of the Form 8-K is hereby amended and supplemented as follows: (a) Financial Statements of Businesses Acquired.In accordance with Item 9.01(a), Del Mar Pharmaceuticals (BC) Ltd.’s financial statements as of, and for each of the years ended December 31, 2012 and 2011, and for the periods from April 6, 2010 (inception) to December 31, 2010, and April 6, 2010 (inception) to December 31, 2012, are included after the signature page. 14 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DELMAR PHARMACEUTICALS, INC. Dated: March 28, 2013 By: /s/ Jeffrey Bacha Jeffrey Bacha Chief Executive Officer 15 DelMar Pharmaceuticals (BC) Ltd. (a development stage company) Financial Statements December 31, 2012 and 2011 (in US dollars unless otherwise noted) March 27, 2013 Report of Independent Registered Public Accounting Firm To the Shareholders of DelMar Pharmaceuticals (BC) Ltd. We have audited the accompanying balance sheets, statements of operations and comprehensive loss, changes in stockholder’s deficiency and cash flows of DelMar Pharmaceuticals (BC) Ltd. (the Company) (adevelopment stage enterprise) at December 31, 2012 and 2011 and the results of its operations and cash flows for the period from April 6, 2010 (date of incorporation) to December 31, 2010 and for the years ended December 31, 2011 and December 31, 2012 and, cumulatively for the period from April 6, 2010 (date of incorporation) to December 31, 2012. Management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. Our audits of thefinancial statements included examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We were not engaged to perform an audit of the Company’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. Our audits also included performing such other procedures as we considered necessary in the circumstances. We believe that our audits provide a reasonable basis for our opinions. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of DelMar Pharmaceuticals (BC) Ltd. as of December 31, 2012 and December 31, 2011 and the results of its operations and cash flows for the period from April 6, 2010 (date of incorporation) to December 31, 2010 and for the years ended December 31, 2011 and December 31, 2012 and, cumulatively for the period from April 6, 2010 (date of incorporation) to December 31, 2012, in conformity with accounting principles generally accepted in the United States of America. (signed) PricewaterhouseCoopers LLP Chartered Accountants Vancouver, BC DelMar Pharmaceuticals (BC) Ltd. (a development stage company) Balance Sheets As at December 31, 2012 and 2011 (in US dollars unless otherwise noted) Note $
